Citation Nr: 0918784	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  05-27 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease (DDD) of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1967 to July 
1967.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2005 rating decision in which the RO denied 
the Veteran's claim for an increased rating for lumbar spine 
degenerative disc disease.  In April 2005, the Veteran filed 
a notice of disagreement (NOD).  A statement of the case 
(SOC) was issued in August 2005, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in August 2005.

In January 2007, the Veteran and his son testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.  

In December 2007, the Board remanded the claim on appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further development.  After completing the requested 
development, the AMC continued the denial of the claim (as 
reflected in a March 2009 supplemental SOC (SSOC)), and 
returned this matter to the Board for further appellate 
consideration.  

As a final preliminary matter, the Board notes that, in June 
2006, the Veteran submitted a VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on 
Unemployability).  While subsequent VA treatment records 
indicate that the Veteran was awarded 100 percent service-
connected disability, there is no rating decision in the 
claims file granting entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).  Moreover in correspondence received in 
October 2006, the Veteran's representative inquired regarding 
the status of the Veteran's pending claims for a TDIU and 
evaluation of major depressive disorder.  A November 2005 
rating decision had granted an increased initial rating of 50 
percent for major depressive disorder, and the Veteran 
indicated in correspondence received in December 2005 that he 
was satisfied with that rating.  The October 2006 
correspondence from the Veteran's representative may be read 
as a claim for an increased rating for major depressive 
disorder.  In any event, as there is no rating decision 
adjudicating the claim for a TDIU, or a claim for an 
increased rating for major depressive disorder, these matters 
are not properly before the Board, and are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1. All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Prior to April 15, 2008, the Veteran's DDD of the lumbar 
spine was manifested by complaints of pain with forward 
flexion to no less than 45 degrees; the weight of the 
competent medical evidence indicates that the Veteran did not 
have separately compensable neurological manifestations, and 
there was no evidence of incapacitating episodes of 
intervertebral disc syndrome (IVDS) having a total duration 
of at least 4 weeks during a 12-month period.

3.  Since April 15, 2008, the Veteran's DDD of the lumbar 
spine has been manifested by complaints of pain with forward 
flexion to 15 degrees, with no evidence of ankylosis; the 
weight of the competent medical evidence indicates that the 
Veteran does not have separately compensable neurological 
manifestations, and there is no evidence of incapacitating 
episodes of IVDS having a total duration of more at least 6 
weeks during the past 12 months.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for DDD 
of the lumbar spine, for the period prior to April 15, 2008, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.3, 4.7, 4.31, 4.40, 4.45, 4.71a, General Rating Formula for 
Diseases, and Injuries of the Spine and Formula for Rating 
Intervertebral Disc Disease on the Basis of Incapacitating 
Episodes (2008).

2.  With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for a 40 percent rating for DDD of the 
lumbar spine, from April 15, 2008, are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine and Formula for Rating Intervertebral Disc Disease 
on the Basis of Incapacitating Episodes (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a September 2004 pre-rating letter and May 
2005 and January 2008 post-rating letters, the RO/AMC 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for an 
increased rating for service-connected DDD of the lumbar 
spine, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  These letters specifically informed 
the Veteran to submit any evidence in his possession 
pertinent to the claim on appeal (consistent with Pelegrini 
and the version of 38 C.F.R. § 3.159 then in effect).  The 
January 2008 letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
January 2005 RO rating decision reflects the initial 
adjudication of the claim after issuance of the September 
2004 letter.  After issuance of the May 2005 and January 2008 
letters, and opportunity for the Veteran to respond, the 
March 2009 SSOC reflects readjudication of the claim.  Hence, 
the Veteran is not shown to be prejudiced by the timing of 
the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

As regards the requirements of Vazquez-Flores, the Board 
finds that the aforementioned notice letters, in particular, 
the January 2008 notice letter, which informed the Veteran of 
the information and evidence necessary to substantiate his 
claim for an increased rating and explained how disability 
ratings are determined, read together with the August 2005 
SOC, which included the pertinent rating criteria, satisfies 
the notice requirements of Vazquez-Flores.  

Moreover, to whatever extent the aforementioned notice is 
deficient in meeting the Vazquez-Flores requirements, the 
claims file reflects that the Veteran had actual knowledge of 
the information and evidence necessary to substantiate his 
claim for an increased rating.  In this regard, in 
correspondence received in October 2004, the Veteran reported 
that his problems with pain, numbness, and walking were 
curtailing his normal functioning in everyday life.  He 
described work interruption in that he could no longer lift 
computers or crawl under desks to run cables to fulfill his 
vocation.  He added that his pain levels disrupted both his 
work and life, leaving him unable to function normally, his 
wife and sons had to drive him, and his wife had to help him 
with showering and dressing.  During the January 2007 
hearing, the Veteran stated that his pain was reaching a 
point where he could not function normally, in that he could 
not walk and do the things he wanted to do, adding that it 
had greatly hampered his normal life. 

 In addition, in correspondence received in May 2008, the 
Veteran reported that his life had changed, and he was no 
longer able to do the things he loved, adding that not being 
able to walk normally caused him great frustration.  
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what is necessary to substantiate a claim.  
Vazquez-Flores, 22 Vet. App. at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  Given the 
Veteran's statements regarding the effects of his DDD of the 
lumbar spine on his daily life, the Board finds that the 
record indicates that the Veteran has demonstrated that he 
has actual knowledge of the information and evidence needed 
to establish an increased rating.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of September 2003, 
October 2004, September 2006, and April 2008 VA examinations.  
Also of record and considered in connection with the appeal 
is the transcript of the Veteran's January 2007 hearing, 
along with various statements submitted by the Veteran and 
his representative, his wife, and his son, on his behalf.  

The Board also finds that no additional RO action to further 
develop the record is warranted.  The Board notes that, 
during VA treatment in October 2005, the Veteran reported 
that he had not been granted Social Security disability, and 
had appealed that decision.  During the January 2007 hearing, 
he testified that he was not receiving Social Security 
disability, although he had applied for it.  The Social 
Security Administration (SSA) decision is not of record; 
however, in correspondence received in June 2006, the Veteran 
stated that the evidence for his appeal regarding his back 
was the VA's own files and examinations.  During the January 
2007 hearing, he stated that he could not think of any 
outstanding medical records which might be pertinent to his 
claim; rather, he thought that VA had everything that had 
been done.  There has been no argument that the SSA records 
are pertinent to the claim being adjudicated in this decision 
as to require that additional adjudication resources be 
expended to obtain these records, rather, the Veteran's 
statements indicate that the evidence pertinent to his appeal 
is currently of record.  See 38 U.S.C.A. § 5103A(b),(c); 
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  

Additionally, in September 2003, the Veteran submitted a VA 
Form 21-4142 (Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA)), in 
which he reported that he received treatment for back pain 
from Dr. Martin, from approximately 1972 to the present.  In 
October 2003, the RO requested treatment records from this 
provider, and, Gerald Martin, D.C., submitted records of 
treatment dated from January 1995 to October 2003.  In a July 
2004 statement, the Veteran reported that he was still seeing 
the chiropractor from whom records were sent previously.  
While more recent records of chiropractic treatment from this 
provider have not been associated with the claims file, the 
May 2005 VCAA letter specifically asked the Veteran to submit 
a VA Form 21-4142 for each non-VA facility at which he was 
treated; however, the Veteran has not submitted a more recent 
VA Form 21-4142 for this provider.  

Moreover, as noted above, in June 2006 the Veteran stated 
that the evidence for his appeal were records of VA treatment 
and reports of VA examination.  Moreover, during the January 
2007 hearing, the Veteran testified that he could not think 
of any outstanding medical records which might be pertinent 
to his claim.  As the Veteran's own statements indicate that 
the medical evidence pertinent to the claim on appeal is 
already of record, a remand to obtain records of more recent 
chiropractic treatment would impose unnecessary additional 
burdens on adjudication resources, with no benefit flowing to 
the Veteran, and is, thus, unnecessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods for the disability at 
issue.

Historically, by rating action of February 2004, the RO 
granted service connection for DDD, lumbar spine, and 
assigned an initial 20 percent rating under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293-5292, effective 
August 5, 2003.  In July 2004, the Veteran filed his current 
claim for an increased rating.  In the January 2005 rating 
decision, the RO continued the 20 percent rating, pursuant to 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Effective September 26, 2003, the criteria for rating 
disabilities of the spine were revised.  See 68 Fed. Reg. 
51454-51458 (Aug. 27, 2003).  As the Veteran's current claim 
for an increased rating was not filed until July 2004, only 
these revised criteria are applicable in the Veteran's 
appeal.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a rating of 20 percent for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  The 
next higher rating of 40 percent is warranted for disability 
of the thoracolumbar spine either where forward flexion of 
the thoracolumbar spine is 30 degrees or less, or where there 
is favorable ankylosis of the thoracolumbar spine.  A 50 
percent rating is warranted where there is unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is warranted where there is unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine.  

Under the rating schedule, forward flexion to 90 degrees, and 
extension, lateral flexion, and rotation to 30 degrees, each, 
are considered normal range of motion of the thoracolumbar 
spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, 
and Plate V.

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v.  Brown, 9 Vet. App. 7 (1996).

A.  Prior to April 15, 2008

During the period in question, the Veteran received VA and 
private treatment, and was afforded VA examinations to 
evaluate his DDD of the lumbar spine.  

The Veteran was afforded a VA examination in September 2003.  
He gave a history of injuring his back while in the military.  
He described his back pain as increasing in severity over the 
ensuing years, and reported that his pain was now constant, 
kept him awake at night, radiated down the right leg, and was 
accompanied by numbness of the right leg.  He also described 
cramping of his right leg muscles.  On examination, the 
Veteran had an antalgic gait, using a cane, but he was able 
to move about the examining room.  Range of motion testing 
revealed forward flexion to 70 degrees, extension to 20 
degrees, and lateral flexion to 25 degrees, bilaterally.  
Straight leg raising was positive at 70 degrees on the right.  
There was no paraspinal muscle spasm or sciatic notch 
tenderness.  Deep tendon reflexes were equal and active, and 
there were no motor deficits.  X-ray revealed moderate DDD at 
L5-S1 and mild degenerative disc at L2-L3.  The impression 
was discogenic disease of the lumbar spine.  

In an October 2003 letter, Gerald Fish, D.C., reported that 
range of motion testing of the thoracolumbar spine revealed 
flexion to 78 degrees, extension to 27 degrees, right lateral 
flexion to 25 degrees, and left lateral flexion to 27 
degrees.  The diagnoses were lumbalgia, lumbosacral 
sprain/strain (chronic), and degenerative changes in lumbar 
spine.  

Records of VA treatment from February to September 2004 
reflect complaints regarding and treatment for DDD of the 
lumbar spine.  In May 2004, the Veteran presented with 
complaints of chronic low back pain with radiation into the 
bilateral lower extremities, right greater than left.  During 
neurology treatment in August 2004, the Veteran complained of 
pain down both legs.  He had positive straight leg raising, 
but no loss of reflexes.  In light of his severe low back 
pain with radicular pain, worse on the right, the Veteran 
underwent EMG/NCS testing later that month.  The impression 
following testing was no EMG evidence of lumbar 
radiculopathy, bilaterally; however, there was evidence of 
sensory motor peripheral neuropathy of the legs.  Despite the 
impression of the physician who conducted the EMG/NCS 
testing, in an addendum later in August 2004, the neurologist 
who treated the Veteran earlier in the month informed the 
Veteran that he could not explain his pain, and did not feel 
that the NCV indicated a neuropathy, differing with what the 
Veteran was told.  

In correspondence received in October 2004, the Veteran's 
wife stated that the Veteran had to use a wheelchair because 
he could not walk very far without cramps and pains in his 
legs.  She added that he often used his wheelchair to go from 
the bed to the bathroom and back to bed because the cramps 
were so bad all he could do was lie down and hope his cramps 
and pain got better.  The Veteran's son added that the 
Veteran's condition had been getting worse and that he was 
dependent on his wheelchair.  In an October 2004 statement, 
the Veteran reported that he used a power wheelchair whenever 
walking was required.  He described cramping in his legs, and 
pain in the lower back, radiating down the right leg and into 
the foot.  He stated that he experienced numbness in the 
right leg and foot.  

The Veteran was afforded another VA examination in October 
2004.  He again described back pain since service, adding 
that the pain had gotten significantly worse in the last four 
to five years, and was even worse in the previous four to 
five months.  He reported that the pain was in his lower back 
and radiated down his legs, mostly in the right leg.  He 
described some paresthesias with numbness.  The Veteran 
reported that he was able to walk using a cane, and, on a 
good day, could walk 100 feet; but was never pain free.  He 
added that he had good and bad days in terms of functional 
abilities, and would have to ask for his wife's assistance 
with dressing and bathing on bad days.  The Veteran described 
severe flare-ups due to pain two to three times a week, which 
may cause him to have to spend the entire day in bed and take 
extra pain medications.  

On examination, range of motion testing revealed forward 
flexion to approximately 45 degrees and extension to 20 
degrees, each limited by pain.  Left lateral flexion was from 
0 to 18 degrees, limited by pain, and right lateral flexion 
was from 0 to 25 degrees, limited by pain.  Left and right 
lateral rotation were to 25 degrees, each, also limited by 
pain.  On straight leg raising testing, the Veteran was able 
to raise his left leg to approximately 45 degrees, limited by 
pain, and was able to raise his right leg to approximately 55 
degrees, limited by pain.  Neurologic testing revealed 
present deep tendon reflexes in the knees, although the 
examiner was not able to elicit any reflexes in the ankles.  
Sensation was intact to touch and strength was fairly uniform 
at 4+/5; however, the examiner noted that strength was also 
somewhat limited by pain.  The examiner reviewed the VA 
medical records, including the September 2003 lumbar spine X-
ray, and the August 2004 records of neurological treatment 
and the EMG.  The examiner noted that the EMG was read as 
being consistent with sensory motor peripheral neuropathy, 
although the neurologist's note disputed that finding.  The 
impression was limited range of motion of the lumbar spine 
with functional limitations and pain, as described above.  

Records of VA treatment from January 2005 to June 2006 
reflect ongoing complaints regarding and treatment for DDD of 
the lumbar spine.  

On VA spine examination in September 2006, the examiner noted 
that the Veteran had an electric wheelchair with him, and a 
cane which he occasionally used on the right, and 
occasionally used on the left.  The Veteran described 
constant low back pain, radiating to the back of the right 
lower extremity and down to the foot, occasionally radiating 
to the left lower extremity to the knee.  He added that he 
had occasional numbness in the right foot, but not the left.  
Treatment included the electric wheelchair, cane, Vicodin, 
and Morphine.  The Veteran denied other treatment by a doctor 
in the past 12 months.  Regarding his daily activities, he 
stated that he could not do much of anything.  

On examination, manual muscle strength testing was 5/5 and 
deep tendon reflexes were 2/4.  Seated straight leg raising 
was negative on the right, but the Veteran complained of low 
back pain at 90 degrees on the left.  Sensory perception to 
light touch on scratch of thighs, legs, and ankles was normal 
except for complaint of decreased sensation in the right 
lateral thigh compared to the left.  Range of motion testing 
revealed flexion to 50 degrees, extension to 10 degrees, 
right lateral flexion to 15 degrees, left lateral flexion to 
20 degrees, right rotation to 35 degrees and left rotation to 
15 degrees.  The examiner noted that the Veteran leaned on 
his cane on the right to perform range of motion testing.  
The examiner added that the Veteran complained of pain on 
ranges of motion, but there was no change with repeat 
flexion.  In regard to the diagnosis of lumbosacral 
DDD/degenerative joint disease (DJD) L2-3, L5-S1, the 
examiner commented that there was moderately severe 
functional impairment of the spine, with no weakness or 
fatigability, but some incoordination/limp on the right.  He 
added that there was no electrodiagnostic evidence of 
radiculopathy.  

During the January 2007 hearing, the Veteran described 
constant pain in the lower back, radiating into the right 
leg, with some numbness and tingling in the right foot.  He 
added that sometimes he had pain in the left leg, but never 
in both legs at the same time.  He described the pain, on 
average, as level 7 or 8 on a scale from 1 to 10, indicating 
that his pain was worse with walking.  He stated that 
sometimes he could only walk 20 to 30 feet at the very most, 
and that, he could start to have more significant pain down 
the right leg with cramping, to the point were he could not 
get the right leg to function, even to take a step.  He added 
that he could not stand for very long, and could only sit for 
two or three hours.  He stated that he had bought the 
motorized scooter he was in because his back pain prevented 
him from going into stores, and added that he used the 
wheelchair 99 percent of the time, even in his house.  

Following his hearing, the Veteran submitted records of 
emergency room treatment at Banner Baywood Hospital in 
January 2007.  These records reflect that the Veteran 
presented with complaints of chronic right hip pain and 
bilateral lower back pain with decreased range of motion.  He 
denied numbness, and tingling, but described sciatica and 
pain radiating to the left and right buttocks.  Review of 
systems revealed no paresthesias or sensory changes.  X-ray 
of the lumbar spine revealed degenerative changes and 
thoracolumbar dextroscoliosis without localized acute bony 
abnormalities.  The Veteran was treated with Morphine and 
Valium, and discharged to home.  The discharge diagnoses were 
lumbosacral strain and chronic back pain.  

Records of VA treatment from June 2006 to January 2008 
reflect that the Veteran presented at the VA emergency room 
two days after his treatment at Banner Baywood Hospital, with 
complaints of chronic back pain.  He denied weakness and 
paresthesias.  The assessment was acute exacerbation of 
chronic low back pain.  A March 2007 X-ray of the lumbar 
spine revealed mild degenerative changes.  The assessment 
following treatment in June 2007 was DDD, L5-S1 disc 
herniation impinging S1 right nerve root and L4-L5 disc 
herniation with right L5 nerve root impingement.  A July 2007 
neurology note reflects that the Veteran had a severe bout of 
lumbar pain in January, and that the pain resolved over a 
month.  The assessment during a clinic follow-up visit later 
that month was DDD with chronic low back pain and 
radiculopathy, right leg mostly.  The Veteran underwent a 
neurosurgery consult in December 2007, during which he 
described low back pain and lower extremity pain, right leg 
more affected than the left.  On examination, motor was 5/5 
in the bilateral lower extremities, but there was numbness in 
the right foot.  The neurosurgeon reviewed a July 2007 MRI of 
the lumbar spine, which revealed mild spondylosis and mild 
lumbar stenosis with the worst degeneration at L2-3.  The 
impression was morbid obesity with reliance on electric cart; 
no acute radiculopathy or lower extremity weakness.  During 
mental health treatment in January 2008, the Veteran 
described a severe episode of low back pain in January, that 
resulted in two ambulance rides and seven weeks in bed.  

Collectively, the aforementioned evidence reflects that the 
medical evidence prior to April 15, 2008 provides no basis 
for assignment of more than a 20 percent rating under the 
General Rating Formula.  There no showing that the Veteran's 
lumbar spine disability was manifested by forward flexion of 
30 degrees or less, or ankylosis.  Range of motion testing 
during the September 2003 VA examination revealed forward 
flexion to 70 degrees, range of motion testing conducted by 
the Veteran's chiropractor in October 2003 revealed flexion 
to 78 degrees, range of motion testing during the October 
2004 VA examination revealed forward flexion to 45 degrees, 
and range of motion testing during the September 2006 VA 
examination revealed flexion to 50 degrees.   As such, the 
Board finds that, for the period prior to April 15, 2008, the  
criteria for a rating in excess of 20 percent are not met.   
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.  

In reaching the above-noted conclusion, the Board has, 
consistent with DeLuca,  considered the Veteran's functional 
loss due pain and other factors set forth in 38 C.F.R. 
§§ 4.40 and 4.45; however, the pertinent medical evidence 
reflects that the assigned 20 percent rating properly 
compensates the Veteran for the extent of any such loss 
during the period in question.  In this regard, on VA 
examination in October 2004, range of motion testing revealed 
flexion limited to 45 degrees with pain.  The September 2006 
VA examiner commented that there was no change in range of 
motion with repeat flexion.  Moreover, while the September 
2006 VA examiner commented that there was moderately severe 
functional impairment of the spine, he added that there was 
no weakness or fatigability, but only some 
incoordination/limp to the right.  Thus, there is no medical 
evidence that the Veteran's pain or incoordination was so 
disabling as to effectively result in flexion limited to 30 
degrees or less, as required for assignment of the next 
higher rating under the General Rating Formula.  [The Board 
notes, parenthetically, that the criteria under the General 
Rating Formula are to be applied with or without symptoms of 
pain (whether or not it radiates), aching or stiffness in the 
area of the spine involved.  See 38 C.F.R. § 4.71a.].  

The Board also has considered that, under Note (1) of the 
General Rating Formula, VA must consider whether combining 
ratings for orthopedic and neurological manifestations would 
result in a higher rating for the Veteran's service-connected 
DDD of the lumbar spine.  In this case, however, the weight 
of the competent medical evidence does not support that a 
finding that  the Veteran has any separately ratable 
neurological manifestations of his DDD of the lumbar spine.  
In this regard, while the Veteran has described radiating 
pain, paresthesias, and numbness, and the impression 
following EMG testing in August 2004 included evidence of 
sensory motor peripheral neuropathy of the legs, the 
neurologist who treated the Veteran later that month opined 
that the NCV did not indicate a neuropathy.  Significantly, 
the September 2006 VA examiner, who reviewed the claims file, 
opined that there was no electrodiagnostic evidence of 
radiculopathy.  

The Board notes that the VA treatment records include a July 
2007 finding of DDD with chronic low back pain and 
radiculopathy, right leg mostly; however, the impression 
rendered by a neurologist in December 2007, following 
examination of the Veteran and review of a July 2007 MRI, was 
no acute radiculopathy or lower extremity weakness.  In light 
of the foregoing, the Board finds that the weight of the 
competent medical evidence indicates that the Veteran does 
not have separately compensable neurological manifestations 
of his service-connected DDD of the lumbar spine. As such, 
combining the ratings for separate orthopedic and 
neurological manifestations would not result in a rating 
greater than 20 percent.

Further, there is no medical evidence that the Veteran's 
service-connected DDD of the lumbar spine would warrant a 
rating in excess of 20 percent on the basis of incapacitating 
episodes.  Pursuant to Diagnostic Code 5243, IVDS is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating IVDS Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under § 4.25.  According to the Formula for 
Rating IVDS Based on Incapacitating Episodes, a 40 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  For purposes of 
evaluation under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician.  38 C.F.R. 
§ 4.71a, Formula for Rating IVDS Based on Incapacitating 
Episodes.  

The medical evidence during the period in question does not 
indicate any bed rest prescribed by a physician, let alone 
for a total period of at least four weeks in the a 12-month 
period, as required for a higher rating under the above-noted 
criteria.  In reaching this conclusion, the Board has 
considered the fact that, during the October 2004 VA 
examination, the Veteran described severe flare-ups of pain 2 
to 3 times a week, which may cause him to have to spend the 
entire day in bed; however, he did not indicate, nor do the 
treatment records reflect, that bedrest was prescribed by a 
physician.  Significantly, in describing his treatment during 
the September 2006 VA examination, he denied any treatment by 
a doctor in the past 12 months other than use of an electric 
wheelchair, cane, Vicodin, and Morphine.  While the Veteran 
has reported that his severe bout of low back pain in January 
2007 resulted in seven weeks in bed, the records of private 
and VA emergency treatment in January 2007 make no mention of 
bedrest being prescribed.  

Rather, on discharge from Banner Baywood Hospital, the 
Veteran was prescribed medication, and was instructed to 
follow-up with his primary care physician in the next 2 to 3 
days, to take medication as prescribed, use Tylenol or Advil 
for pain, encourage fluids, and increase fluid intake.  The 
Veteran's disposition was a routine, ambulatory discharge 
with improved condition.  The instructions on discharge from 
the VA emergency room, two days later, again made no mention 
of bedrest.  Rather, the Veteran was given medication and 
instructed to follow-up with his primary care physician for 
reevaluation.  Moreover, records of VA treatment later in 
January, and in February 2007, make no mention of bedrest 
being prescribed, and the Veteran presented for his Travel 
Board hearing less than one month after emergency room 
treatment in January 2007.  He made no mention of being 
prescribed bedrest during that hearing.  In the absence of 
any medical evidence of bedrest, prescribed by a physician, 
for at least 4 weeks during the past 12 months, the criteria 
for an increased rating under the Formula for Rating IVDS 
Based on Incapacitating Episodes are also not met.  

Based on the foregoing, the Board finds that the record 
presents no basis for assignment of a rating in excess of 20 
percent under the applicable rating criteria during the 
period in question.  

B.  Since April 15, 2008

The Veteran's DDD of the lumbar spine was most recently 
evaluated during VA examinations in April 2008.  On 
neurological examination, on April 15, 2008, the Veteran 
described fatigue, stiffness, decreased motion, and pain.  He 
reported that his pain was mainly in the back, shooting into 
the right more than the left lower extremity.  He added that 
the pain was rarely bilateral.  He described moderate flare-
ups of his spinal condition, occurring every 2 to 3 weeks, 
and lasting 3 to 7 days.  He reported that alleviating 
factors for the flare-ups included Valium, rest in bed, 
narcotics, and Methocarbomal.  He added that he experienced 
functional impairments during flare-ups in that he was 
immobilized.  The Veteran gave a history of incapacitating 
episodes of IVDS every month, or, up to 7 weeks in bed in 
January and February 2007, with current incapacitating 
episodes once or twice a month, lasting 3 to 7 days.  
[Parenthetically, the Board notes that, although the 
examination report refers to incapacitating episodes of the 
cervical spine region, this is clearly a typographical error, 
as the Veteran has, in other statements, described being in 
bed in January and February 2007 due to his lumbar spine.]  

On examination, there was active motion against full 
resistance in the hips, knees, ankles, and great toes.  The 
examiner commented that muscle tone was normal and there was 
no muscle atrophy.  Detailed sensory examination revealed 
absent vibration sense in the left lower extremity, and 
impaired pain (pinprick) and light touch sensation in the 
left lower extremity.  The examiner commented that the 
Veteran had reduced touch, pin, and vibration sense in the 
right lower extremity, from about the right upper abdomen and 
mid-back region.  He stated that the non dermatomal upper 
border suggested findings consistent with chronic low back 
pain.  He added that he did not have enough evidence to 
suspect a lesion other than the lumbar spine pain generators, 
but, if the numbness were to progress in the future, other 
MRI scans of the thoracic or cervical spine may be considered 
by his providers.  Detailed reflex examination revealed 
hypoactive right and left knee jerks and left ankle jerk.  
All other reflexes tested were normal.  

The examiner further reported that the Veteran had back 
flexion to 15 degrees, extension to 0 degrees, and lateral 
flexion to 15 degrees.  Each range of motion was repeated 
three times.  Rotation was not tested.  Straight leg raising 
was positive at 5 degrees and increased by dorsiflexion of 
the feet.  With flexion of the hip and knee, the straight leg 
raising response was around 40 degrees, bilaterally.  The 
examiner noted that the July 2007 MRI of the lumbar spine 
revealed moderate canal stenosis at L2-3.  He acknowledged 
that the August 2004 EMG indicated sensory motor neuropathy; 
however, with clinical examination, he doubted any definite 
neuropathy found at the time of examination.  The examiner 
opined that the Veteran had progressive pain since his in-
service injury, with MRI evidence of moderate L2-3 central 
canal narrowing.  He added that examination revealed limited 
mobility, decreased right ankle deep tendon reflex and 
abnormal straight leg raising tests.  He concluded by noting 
that the Veteran was service-connected for this injury with 
no other neurological condition of significance found.  

The Veteran underwent orthopedic examination a few days after 
neurological examination.  He described constant, achy low 
back pain.  He denied flare-ups, but reported that his pain 
increased daily depending on how he moved.  He indicated that 
his low back pain radiated into the right more than the left 
extremity, down to the foot with numbness.  The Veteran 
reported that his current treatment consisted of Vicodin, 
Morphine, and Methocarbomal and that, in the past year, he 
had no additional treatment or recommendations by a doctor.  
He denied incapacitating episodes.  The Veteran indicated 
that he used a wheelchair and a cane, adding that, on 
average, he spent about one hour per day out of the chair.  

On examination, deep tendon reflexes were 1-2/4 and seated 
straight leg raising was negative, although the examiner 
commented that the Veteran stated that, as far as his 
reflexes were concerned what they were depended on the day.  
Manual muscle strength testing revealed strength of 41/2/5 in 
the bilateral quadriceps, and 5/5 in the gastrocnemius.  The 
Veteran complained of decreased light touch and scratch 
sensation on the right, in the medial and lateral leg, the 
medial and lateral thigh, and the medial ankle.  These 
complaints were in contradistinction to the left.  Range of 
motion of the left thoracolumbar spine was conducted twice 
only, due to complaints of pain.  The examiner noted that the 
Veteran leaned on the cane in his right hand to complete 
range of motion testing.  Flexion was to 45 and 50 degrees.  
Extension was to 10 and 15 degrees.  Right lateral flexion 
was to 30 and 35 degrees.  Left lateral flexion was to 25 and 
30 degrees.  Right and left rotation was to 30 degrees, each.  
The Veteran complained of pain at the terminal degrees.  The 
diagnosis was degenerative changes mid and lower thoracic 
spine plus lumbar spine, demonstrating slight anterior 
wedging T12 and L1, with DDD L2-3 and L5-S1.  Functional 
impairment was moderately severe, with minimal weakness, no 
fatigability, and mild incoordination/limp on the right, with 
pain having the major functional impact.  

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that, as of the date of the 
April 15, 2008 VA examination, the criteria for he next 
higher, 40 percent, rating are met.  In this regard, range of 
motion testing during the April 15, 2008 VA examination 
revealed flexion to 15 degrees.  While range of motion 
testing on the more recent, orthopedic VA examination 
revealed flexion to 45 degrees, the examiner specifically 
noted that he performed range of motion testing of the left 
thoracolumbar spine, as the Veteran leaned on the cane in his 
right hand to perform range of motion testing.  By contrast, 
the examiner who conducted range of motion testing during the 
neurological examination made no reference to right versus 
left range of motion; rather, he reported range of motion for 
the back.  Accordingly, resolving all reasonable doubt in the 
Veteran's favor, the Board finds that, in light of the 
medical evidence of flexion limited to 15 degrees, the 
criteria for a 40 percent rating are met. 

While the evidence indicates that an increased rating of 40 
percent is warranted, there is no evidence of unfavorable 
ankylosis of the entire thoracolumbar spine or the entire 
spine, as required for a rating in excess of 40 percent.

The Board also has considered the Veteran's functional 
impairment due to pain and other factors.  However, the April 
2008 orthopedic examiner specifically indicated that, while 
there was minimal weakness and mild incoordination/limp on 
the right, the major functional impact was pain.  As noted 
above, the rating criteria provide that disabilities of the 
spine are rated based on limitation of motion with or without 
symptoms such as pain.  As such, the Board finds that the 
DeLuca factors do not provide a basis for assignment of a 
rating in excess of 40 percent.  

In addition, combining ratings for orthopedic and 
neurological manifestations would not result in a higher 
rating for the Veteran's service-connected DDD of the lumbar 
spine, since April 15, 2008, as the neurological examiner 
specifically commented that he doubted any definite 
neuropathy found at the time of examination and indicated 
that the Veteran was service-connected for his lumbar spine 
injury, and no other neurological condition of significance 
was found.

Moreover, despite the evidence of DDD, the medical evidence 
during the period in question does not indicate any bed rest 
prescribed by a physician, let alone for a total period of at 
least six weeks in the last 12 months, as required for a 
higher rating of 60 percent.  While the Veteran reported 
during the VA neurological examination that he experienced 
incapacitating episodes, including seven weeks in bed in 
January and February 2007, as discussed above, the actual 
records of treatment from January and February 2007 make no 
mention of bedrest prescribed by a physician.  While the 
Veteran indicated during the April 2008 VA neurological 
examination that he experienced incapacitating episodes once 
or twice a month, lasting 3 to 7 days, and reported in 
correspondence received in May 2008 that he had flare-ups 
averaging two or more times per month which were 
incapacitating and required bed rest, as noted above, there 
is simply no medical evidence of bed rest prescribed by a 
physician.  Significantly, during the VA orthopedic 
examination, the Veteran denied any treatment or 
recommendations by a doctor in the previous year, other than 
medication, and denied incapacitating episodes.  

Based on the foregoing, the Board finds that the criteria for 
a 40 percent but no higher schedular rating for the Veteran's 
DDD of the lumbar spine are met, effective April 15, 2008.  

C.  Both Periods 

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
pertinent  to the claim for increase, the Veteran's service-
connected DDD of the lumbar spine has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular  
basis.  See 38 C.F.R. § 3.321(b) (cited in the August 2005 
SOC).  In this regard, the Board notes that the Veteran's DDD 
of the lumbar spine, alone, has not objectively been  shown 
to markedly interfere with employment (i.e., beyond that 
contemplated in any assigned rating), as records of VA 
treatment since the claim for an increased rating also 
reflect diagnoses of and treatment for major depressive 
disorder, with Global Assessment of Functioning (GAF) scores 
as low 45.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), GAF scores ranging from 41 to 
50 are indicative of any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

Additionally, during VA treatment in May 2005, the Veteran's 
psychologist noted that the Veteran's medical problems 
included his back condition, sleep apnea, high blood 
pressure, erratic heart rate, and low blood sugar.  The 
psychologist noted that the Veteran's daily functioning had 
decreased significantly with his conditions.  Moreover, while 
an April 2006 letter from the Veteran's former employer 
indicates that the Veteran's disability would not allow him 
to work for them in a meaningful way; the September 2006 and 
April 2008 VA examiners described only moderately severe 
functional impairment in regard to the service-connected DDD 
of the lumbar spine.  There also is no objective evidence 
that the disability has warranted frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For all the foregoing reasons, a 40 percent but no higher 
rating for the Veteran's DDD of the lumbar spine is 
warranted.  The  Board has resolved reasonable doubt the 
Veteran's favor in determining that a 40 percent rating from 
April 15, 2008 is warranted, but finds that the preponderance 
of the evidence is against assignment of a rating greater 
than 20 percent prior to that date, or a rating greater than 
40 percent after that date.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

A rating in excess of 20 percent for DDD of the lumbar spine 
for the period prior to April 15, 2008, is denied. 

A 40 percent rating for DDD of the lumbar spine, from April 
15, 2008, is granted, subject to the legal authority 
governing the payment of VA compensation.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


